

115 HR 3958 IH: Securing Energy Infrastructure Act of 2017
U.S. House of Representatives
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3958IN THE HOUSE OF REPRESENTATIVESOctober 4, 2017Mr. Ruppersberger (for himself and Mr. Carter of Texas) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo establish a pilot program on securing energy infrastructure, and for other purposes.
	
 1.Short titleThis Act may be cited as the Securing Energy Infrastructure Act of 2017. 2.DefinitionsIn this Act:
 (1)Covered entityThe term covered entity means an entity identified pursuant to section 9(a) of Executive Order 13636 of February 12, 2013 (78 Fed. Reg. 11742) relating to identification of critical infrastructure where a cybersecurity incident could reasonably result in catastrophic regional or national effects on public health or safety, economic security, or national security.
 (2)DirectorExcept as otherwise specifically provided, the term Director means the Director of Intelligence and Counterintelligence of the Department of Energy. (3)ExploitThe term exploit means a software tool designed to take advantage of a security vulnerability.
			(4)Industrial control system
 (A)In generalThe term industrial control system means an operational technology used to measure, control, or manage industrial functions. (B)InclusionsThe term industrial control system includes supervisory control and data acquisition systems, distributed control systems, and programmable logic or embedded controllers.
 (5)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801). (6)ProgramThe term Program means the pilot program established under section 3.
 (7)Security vulnerabilityThe term security vulnerability means any attribute of hardware, software, process, or procedure that could enable or facilitate the defeat of a security control.
 3.Pilot program for securing energy infrastructureNot later than 180 days after the date of enactment of this Act, the Director shall establish a 2-year control systems implementation pilot program within the National Laboratories for the purposes of—
 (1)partnering with covered entities in the energy sector (including critical component manufacturers in the supply chain) that voluntarily participate in the Program to identify new classes of security vulnerabilities of the covered entities; and
 (2)researching, developing, testing, and implementing technology platforms and standards, in partnership with covered entities, to isolate and defend industrial control systems of covered entities from security vulnerabilities and exploits in the most critical systems of the covered entities, including—
 (A)analog and nondigital control systems; (B)purpose-built control systems; and
 (C)physical controls. 4.Working group to evaluate program standards and develop strategy (a)EstablishmentThe Director shall establish a working group—
 (1)to evaluate the technology platforms and standards used in the Program under section 3(2); and (2)to develop a national cyber-informed engineering strategy to isolate and defend covered entities from security vulnerabilities and exploits in the most critical systems of the covered entities.
 (b)MembershipThe working group established under subsection (a) shall be composed of not fewer than 10 members, to be appointed by the Director, at least 1 member of which shall represent each of the following:
 (1)The Department of Energy. (2)The energy industry, including electric utilities and manufacturers recommended by the Energy Sector coordinating councils.
				(3)
 (A)The Department of Homeland Security; or (B)the Industrial Control Systems Cyber Emergency Response Team.
 (4)The North American Electric Reliability Corporation. (5)The Nuclear Regulatory Commission.
				(6)
 (A)The Office of the Director of National Intelligence; or (B)the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)).
					(7)
 (A)The Department of Defense; or (B)the Assistant Secretary of Defense for Homeland Security and America’s Security Affairs.
 (8)A State or regional energy agency. (9)A national research body or academic institution.
 (10)The National Laboratories. 5.Reports on the Program (a)Interim reportNot later than 180 days after the date on which funds are first disbursed under the Program, the Director shall submit to the appropriate committees of Congress an interim report that—
 (1)describes the results of the Program; (2)includes an analysis of the feasibility of each method studied under the Program; and
 (3)describes the results of the evaluations conducted by the working group established under section 4(a).
 (b)Final reportNot later than 2 years after the date on which funds are first disbursed under the Program, the Director shall submit to the appropriate committees of Congress a final report that—
 (1)describes the results of the Program; (2)includes an analysis of the feasibility of each method studied under the Program; and
 (3)describes the results of the evaluations conducted by the working group established under section 4(a).
 (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the congressional intelligence committees;
 (2)the Committee on Energy and Natural Resources of the Senate; and (3)the Committee on Energy and Commerce of the House of Representatives.
 6.No new regulatory authority for Federal agenciesNothing in this Act authorizes the Director or the head of any other Federal agency to issue new regulations.
 7.Exemption from disclosureInformation shared by or with the Federal Government or a State, tribal, or local government under this Act shall be—
 (1)deemed to be voluntarily shared information; and (2)exempt from disclosure under any provision of Federal, State, tribal, or local freedom of information law, open government law, open meetings law, open records law, sunshine law, or similar law requiring the disclosure of information or records.
			8.Protection from liability
 (a)In generalA cause of action against a covered entity for engaging in the voluntary activities authorized under section 3—
 (1)shall not lie or be maintained in any court; and (2)shall be promptly dismissed by the applicable court.
 (b)Voluntary activitiesNothing in this Act subjects any covered entity to liability for not engaging in the voluntary activities authorized under section 3.
			9.Authorization of appropriations
 (a)Pilot ProgramThere is authorized to be appropriated $10,000,000 to carry out section 3. (b)Working Group and ReportThere is authorized to be appropriated $1,500,000 to carry out sections 4 and 5.
 (c)AvailabilityAmounts made available under subsections (a) and (b) shall remain available until expended. 